DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/11/2019 was filed prior to the mailing date of this action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings were received on 2/11/2019.  These drawings are acceptable.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mark Stuenkel on 1/8/2021.
In the specification;
Page 9, para.0036, “plate 8” has been changed to - -plate 24 - -.
The reason for the change is to correct the typographical error. 

Allowable Subject Matter
Claims 1-18 are allowed.
None of the prior art discloses or renders as obvious, a shut-off valve for interrupting the pressure supply to the first and second control devices is arranged in the pressure channel and pressure pilot-controlled in an opening direction via a control channel, wherein upstream of the shut-off valve a branch channel with first and second pressure branch channels branches off from the pressure channel, in combination with the rest of the limitations in claims 1 and 11.
Hausman et al. disclose a similar hydraulic fluid handling system however a proper obviousness rejection could not be set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference listed on the 892 from Krusche to Esders disclose similar valves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/CRAIG J PRICE/           Primary Examiner, Art Unit 3753